DETAILED ACTION
	This Office action is responsive to communication received 01/26/2022 – application papers received. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 17/108,967 12/01/2020 PAT 11266887 which is a CON of 16/571,009 09/13/2019 PAT 10850172 which is a CON of 16/133,331 09/17/2018 PAT 10449427 which is a CIP of 15/897,023 02/14/2018 PAT 10258838 and claims benefit of 62/559,097 09/15/2017 and said 15/897,023 02/14/2018 is a CON of 15/233,715 08/10/2016 PAT 9925430 which is a CIP of 15/186,227 06/17/2016 PAT 9776056 and claims benefit of 62/204,373 08/12/2015 and said 15/186,227 06/17/2016 is a CON of 14/260,694 04/24/2014 PAT 9393465 which claims benefit of 61/818,832 05/02/2013. 
Comments on Application Data Sheet
	It would appear that the Application Data Sheet (ADS) received 01/26/2022 contains an error in the filing date identified for first-listed prior application number.  See the annotated version of the ADS, herein below.  The ADS lists Prior Application Number 17108867, filed 2020-12-01.  This application is not related to the instant invention.  Instead, it would appear that the applicant may have intended to list Prior Application Number 17108967, filed 2020-12-01.  Applicant is requested to correct the deficiency in the ADS and provide a corrected ADS in response to this Office action. See MPEP §601.05(a).  Also, note MPEP §211.02(a) for guidance on requesting a corrected filing receipt.
/
/
/ 

    PNG
    media_image1.png
    267
    813
    media_image1.png
    Greyscale

Drawings
The drawings were received on 01/26/2022.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While an effort has been made to capture all of the instances of indefiniteness in the claims, applicant’s cooperation is requested in correcting any remaining errors related to indefiniteness in the claims of which applicant may become aware of during prosecution.
As to claim 1, line 31, “the distance” should read --a distance-- for proper antecedent basis. 
As to claim 1, line 35, “may be” is indefinite.  Why not simply say --varies--. 
As to claim 1, lines 39-45, there is some question as to which front portion and which rear portion is being referenced. Note that line 2 recites that the golf club head comprises a front portion and that line 3 recites that the golf club head comprises a rear portion. Then, in line 39, the crown is recited as having a front portion as well as a rear portion.  However, in lines 41-42, it is not clear if “the front portion” and “the rear portion” are referring back to the front portion and the rear portion, respectively, of the club head or the front and rear portions of the crown.  Similarly, in line 45, the recitation “between the rear portion and the front portion” does not clarify if the rear and front portions are referring back to the front portion and the rear portion, respectively, of the club head or the front and rear portions of the crown. 
As to claims 2-11, these claims share the indefiniteness of claim 1. 
More specific to claim 4, it is not clear if “an entire rear portion” is referring back to the rear portion of the golf club head or the rear portion of the crown.  Consider for example the language, --an entirety of the rear portion of the crown has a thickness in a range from 0.012 inch to 0.025 inch--.
More specific to claim 6, line 5, “the back” lacks proper antecedent basis.  Should this instead read --the back end--?  Also, “the front” lacks proper antecedent basis.  Should this instead read --the front end-- or perhaps --the front portion--?
More specific to claim 7, line 5, “the back” lacks proper antecedent basis.  Should this instead read --the back end--?  Also, “the front” lacks proper antecedent basis.  Should this instead read --the front end-- or perhaps --the front portion--?
More specific to claim 9, it is not clear if “an entire middle portion” is referring back to the middle portion of the crown.  Consider for example the language, --an entirety of the middle portion of the crown has a thickness less than or equal to 0.030 inch--. 
More specific to claim 10, line 2, “may be” is indefinite.  Why not simply say --varies--. 
More specific to claim 11, line 2, “may vary” is indefinite.  Why not simply say --varies--. 
As to claim 12, lines 40-49, there is some question as to which front portion and which rear portion is being referenced. Note that line 2 recites that the golf club head comprises a front portion and that line 3 recites that the golf club head comprises a rear portion. Then, in lines 40-41, the crown is recited as having a front portion as well as a rear portion.  However, in lines 42, it is not clear if “the front portion” and “the rear portion” are referring back to the front portion and the rear portion, respectively, of the club head or the front and rear portions of the crown.  Similarly, in line 47-49, the recitations of “the rear portion” and “the front portion” do not clarify if the rear and front portions are referring back to the rear portion and the front portion, respectively, of the club head or the rear and front portions of the crown. 
As to claims 13-20, these claims share the indefiniteness of claim 12. 
More specific to claim 14, line 2, “may be” is indefinite.  Why not simply say --varies--. 
More specific to claim 15, line 5, “the back” lacks proper antecedent basis.  Should this instead read --the back end--?  Also, “the front” lacks proper antecedent basis.  Should this instead read --the front end-- or perhaps --the front portion--?
More specific to claim 16, line 5, “the back” lacks proper antecedent basis.  Should this instead read --the back end--?  Also, “the front” lacks proper antecedent basis.  Should this instead read --the front end-- or perhaps --the front portion--?
More specific to claim 20, it is not clear if “an entire rear portion” is referring back to the rear portion of the golf club head or the rear portion of the crown.  Consider for example the language, --an entirety of the rear portion of the crown has a thickness less than or equal to 0.030 inch--. 

 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here, the fact that the external rib width may be in a range of 0.1 inch to 1.5 inches (claim 1) has already been explicitly set forth in claim 1, line 35.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,449,427.   Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between instant claims 1-20 of the application and claims 1-20 of the ‘427 patent lies in the fact that the ‘427 patent claims, on one hand, include many more elements and are thus much more specific.  For example, independent claims 1 and 12 of the ‘427 patent further require “a second external rib axis intersecting the first, second external rib endpoint and the second, second external rib endpoint”.  By way of another example, independent claim 1 of the ‘427 patent further requires “the first external rib axis and the second external rib axis intersect each other external to the golf club head, rearward the faceplate”.  For instance, independent claim 12 of the ‘427 patent further requires “the first external rib axis and the second external rib axis do not intersect each other and are tangent to a locus defined by a conic section perimeter external to the golf club head, rearward the face plate”.  
On the other hand, the claims of the ‘427 patent lack the requirement of “the one or more external ribs is positioned in a rear most 75% of the length of the golf club head from the front end to the back end” (claim 3) and further lack the requirement of “the first external rib and the second external rib are positioned in a rear most 50% of the length of the club head from the front end to the back end” (claim 13).  Here, the added requirement in the instant claims regarding the position of the “one or more external ribs” or the “first external rib and the second external rib” is deemed to be a matter of obvious design choice in the arrangement of the ribs to selectively provide stiffening across the crown surface.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  In addition, the claims of the ‘427 patent lack the requirements that a heel side rear distance measured from a heel club head edge to the ribbed region; wherein the heel club head edge is defined along a perimeter of the heel portion; and wherein the heel side rear distance varies along the heel portion such that the one or more external ribs extending from the back toward the front is curved (claim 6) and a toe side rear distance measured from a toe club head edge to the ribbed region; wherein the toe club head edge is defined along a perimeter of the toe portion; wherein the toe side rear distance varies along the toe portion such that the one or more external ribs extending from the back toward the front is curved (claim 7).  Again, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘427 patent to vary the curvature of the ribs for selectively stiffening different areas of the crown.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  As to any remaining minor differences between the instant claims and the claims in the ‘427 patent, such differences are deemed to be either typographical in nature, or simply obvious design variations in the recited thickness, location and/or arrangement of the ribs in each of the front, middle or rear portions of the crown. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,850,172.  Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between instant claims 1-20 of the application and claims 1-20 of the ‘172 patent lies in the fact that the ‘172 patent claims, on one hand, include many more elements and are thus much more specific.  For example, independent claims 1 and 12 of the ‘172 patent further require “a first external rib axis intersecting the first, first external rib endpoint and the second, first external rib endpoint” and “a second external rib axis intersecting the first, second external rib endpoint and the second, second external rib endpoint”.  By way of another example, dependent claim 2 of the ‘172 patent further requires “the first external rib axis and the second external rib axis intersect each other at a common point”.  For instance, dependent claim 3 of the ‘172 patent further requires “the first external rib axis and the second external rib axis are tangent to a locus defined by a conic section perimeter”. 
 On the other hand, the claims of the ‘172 patent lack the requirement of “the one or more external ribs is positioned in a rear most 75% of the length of the golf club head from the front end to the back end” (claim 3) and further lack the requirement of “the first external rib and the second external rib are positioned in a rear most 50% of the length of the club head from the front end to the back end” (claim 13).  Here, the added requirement in the instant claims regarding the position of the “one or more external ribs” or the “first external rib and the second external rib” is deemed to be a matter of obvious design choice in the arrangement of the ribs to selectively provide stiffening across the crown surface.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  In addition, the claims of the ‘172 patent lack the requirements that a heel side rear distance measured from a heel club head edge to the ribbed region; wherein the heel club head edge is defined along a perimeter of the heel portion; and wherein the heel side rear distance varies along the heel portion such that the one or more external ribs extending from the back toward the front is curved (claim 6) and a toe side rear distance measured from a toe club head edge to the ribbed region; wherein the toe club head edge is defined along a perimeter of the toe portion; wherein the toe side rear distance varies along the toe portion such that the one or more external ribs extending from the back toward the front is curved (claim 7).  Again, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘172 patent to vary the curvature of the ribs for selectively stiffening different areas of the crown.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  As to any remaining minor differences between the instant claims and the claims in the ‘172 patent, such differences are deemed to be either typographical in nature, or simply obvious design variations in the recited thickness, location and/or arrangement of the ribs in each of the front, middle or rear portions of the crown.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,266,887.  Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between instant claims 1-20 of the application and claims 1-20 of the ‘887 patent lies in the fact that the ‘887 patent claims, on one hand, include many more elements and are thus much more specific.  For example, independent claims 1 and 12 of the ‘887 patent further require a thickness measured from the ribbed wall interior surface to the ribbed wall exterior surface that is less than 0.031 inch and the middle portion of the crown is between the rear portion and the front portion; and the front portion thickness is less than 0.035 inch (claim 1).  
On the other hand, the claims of the ‘887 patent lack the requirement of “wherein the external rib width may be in a range of 0.1 inch to 1.5 inches” (claims 1, 10 and 14).  Here, the added requirement in the instant claims regarding the width of the externa ribs is deemed to be a matter of obvious design choice in the arrangement of the ribs to selectively provide stiffening across the crown surface.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  
In addition, the claims of the ‘887 patent and the instant claims overlap in reciting a number of common limitations including, “wherein a heel side rear distance measured from a heel club head edge to the ribbed region; wherein the heel club head edge is defined along a perimeter of the heel portion; and wherein the heel side rear distance varies along the heel portion such that the one or more external ribs extending from the back toward the front is curved” (recited in instant claims 6 and 15 and encompassed by claim 7 of the ‘887 patent); “wherein a toe side rear distance measured from a toe club head edge to the ribbed region; wherein the toe club head edge is defined along a perimeter of the toe portion; wherein the toe side rear distance varies along the toe portion such that the one or more external ribs extending from the back toward the front is curved” (recited in instant claims 7 and 16 and encompassed by claim 8 of the ‘887 patent); “wherein the one or more external ribs further comprise a third external rib and a fourth external rib” (recited in instant claim 19 and encompassed by claim 19 of the ‘887 patent).  As to any remaining minor differences between the instant claims and the claims in the ‘887 patent, such differences are deemed to be either typographical in nature, or simply obvious design variations in the recited thickness, location and/or arrangement of the ribs in each of the front, middle or rear portions of the crown.   
Observations on Obviousness-Type Double Patenting
	Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in the related patents listed herein below.  While no double patenting rejections based on the prior patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the related patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case.   It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the prior patents here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers.  The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the prior patents listed below conflict, or do not conflict, with the claims of the instant application. 
	USPNs:  9925430; 9776056; 9393465; 10195499; 11219804 and 10258838

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (USPN 7,887,433) in view of Stokke (US PUBS 2013/0157777).  
As to claims 1 and 10, in addition to the comments herein, note annotated Fig. 1 in Hoffman, provided herein below, and showing a golf club head (10; Fig. 1) comprising a front portion comprising a front end; a rear portion comprising a back end opposite the front end; a heel portion (30); a toe portion (34) opposite the heel portion; a sole (22); a crown (20) opposite the sole (22) having a crown length; a golf club head length measured from the front end to the back end; a faceplate (16) having a top; and a ribbed region positioned on a portion of the crown; wherein the ribbed region comprises: a ribbed wall comprising: a ribbed wall interior surface (68) facing an interior of the golf club head (Fig. 3); a ribbed wall exterior surface facing an exterior of the golf club head opposite the ribbed wall interior surface; and a ribbed region thickness measured from the ribbed wall interior surface to the ribbed wall exterior surface (i.e., Fig. 3 shows a distance between an upper, exterior portion of rib 60 and a lower, interior portion (80) of rib 60) ; one or more external ribs (50, 60, 70) protruding from the ribbed wall exterior surface (i.e., col. 5, lines 10-26); wherein the one or more external ribs (50, 60, 70) extend from the back end toward the front end of the golf club head in the ribbed region (i.e., see Fig. 1); the one or more external ribs (50, 60, 70) comprise a first external rib having: a first, first external rib endpoint; and a second, first external rib endpoint; and a first external rib axis intersecting the first, first external rib endpoint and the second, first external rib endpoint; the one or more external ribs further comprise a second external rib having: a first, second external rib endpoint; and a second, second external rib endpoint; a second external rib axis intersecting the first, second external rib endpoint and the second, second external rib endpoint; wherein: the one or more external ribs comprises an external rib height measured as the distance the one or more external ribs protrude from a ribbed wall exterior surface; wherein the one or more external ribs comprise an external rib width measured in a direction extending from near the heel portion to near the toe portion (i.e., the ribs 50, 60, 70 are clearly shown to have a width in a heel-to-toe direction, as shown in Fig. 1); wherein the one or more external ribs comprise an external rib length measured in a direction extending from near the front end to near the back end (i.e., each of the first and second ribs shown in annotated Fig. 1 comprises a length between the first external rib endpoint and the second external rib endpoint); wherein the crown length extends from the front end to the back end direction; wherein the crown of the golf club head includes a front portion, a middle portion, and a rear portion; wherein the crown has a thickness in each of the front portion, the middle portion, and the rear portion (i.e., a crown thickness for crown 20 is shown in Fig. 3); wherein the front portion of the crown is proximal to the faceplate; wherein the rear portion of the crown is proximal to the back end; wherein the middle portion of the crown is between the rear portion and the front portion (i.e., annotated Fig. 1). 
/
/
/

    PNG
    media_image3.png
    787
    1273
    media_image3.png
    Greyscale

Hoffman fails to explicitly teach “and wherein the external rib width may be in a range of 0.1 inch to 1.5 inches”. Stokke teaches that various external and/or internal ribs located on a crown portion may vary in size (i.e., height, width, length) in order to be able to better handle stress and vibration associated with striking a golf ball (i.e., paragraph [0092]).  The rib width may be about 5 mm (0.19 inch). See paragraph [0091] in Stokke.  In view of the publication to Stokke, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hoffman by providing an external rib width between 0.1 inch and 5.0 inches to enable the crown portion to dissipate any vibration along the length of the rib, wherein the vibration is absorbed during impact of a golf ball with the striking plate. 
As to claim 3, the ribs (50, 60, 70) are clearly shown in Fig. 3 to be within the rearmost 75% of the club head length.  
As to claims 5-7 and 11, although Hoffman does not explicitly disclose “wherein a front distance measured from the top of the faceplate to the ribbed region is between 1.0 inch and 1.6 inches, and wherein the front distance is greatest near the toe portion and the heel portion” (claim 5); “wherein a heel side rear distance measured from a heel club head edge to the ribbed region; wherein the heel club head edge is defined along a perimeter of the heel portion; and wherein the heel side rear distance varies along the heel portion such that the one or more external ribs extending from the back toward the front is curved” (claim 6); “wherein a toe side rear distance measured from a toe club head edge to the ribbed region; wherein the toe club head edge is defined along a perimeter of the toe portion; wherein the toe side rear distance varies along the toe portion such that the one or more external ribs extending from the back toward the front is curved” (claim 7), and “wherein the external rib width may vary, such that the external rib width increases from near the back end to near the front end” (claim 11), the teaching reference to Stokke provides ample guidance in the sizing, arrangement and shaping of the ribs along the crown portion.  First, note that Stokke teaches, in paragraph [0088], that the various rib configurations disclosed may be included on an exterior of the club head, including areas of the crown portion.  Next, Stokke notes in paragraph [0060] and Fig. 8 that the ribs may be curved.  Fig. 4 in Stokke clearly shows that the ribs are removed from the top of the faceplate and that there exists a front distance between the faceplate and the beginning of the rib region.  In Stokke, paragraph [0047] and Fig. 4 teach that the rib widths may taper along their lengths.  The ultimate objective of having the ribs in Stokke arranged with tapering widths, arranged with a curved shape and arranged rearward of the striking face is to reduce the amount of stress on the crown portion as compared to a crown portion in which no ribs are used.  See paragraph [0039] in Stokke. See paragraph [0085] in Stokke, wherein it is clear that the rib configurations may be customized for added reinforcement and to reduce unwanted vibration during impact of a golf ball with the striking face.  In view of the publication to Stokke, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hoffman by including a front distance rearward of the top of the faceplate where the ribbed region begins (i.e., note that Hoffman already provides that the exterior ribs (50, 60, 70) are removed from the top of the faceplate), and to provide ribs with curvature and to vary or taper the width of the ribs, all in an effort to more precisely account for and reduce any stresses that may be imposed on the crown during impact.  

Claims 2, 4, 9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (USPN 7,887,433) in view of Stokke (US PUBS 2013/0157777) and also in view of Sugimoto (US PUBS 2007/0287552).  
As to claims 2, 4, 9, 12 and 20, Hoffman is silent as to the thickness requirements of the front, middle and rear portions of the crown portion. Sugimoto shows it to be old in the art to provide the front, middle and rear portions of the crown portion with varying degrees of thickness in order to customize the rigidity and weight distribution of the crown, whereby the launch angle and backspin of a struck golf ball is optimized and the carry distance of a struck golf ball may be increased.  See paragraph [0006] in Sugimoto.  See paragraphs [0008], [0009], [0042] and [0043] in Sugimoto.  Note that Sugimoto provides thickness dimensions in the front, middle and rear portions of the crown, which are commensurate with the claimed thickness requirements.  Here, Sugimoto discloses that the front portion of the crown portion includes a thickness that is greater than a thickness of each of the middle and rear portions (i.e., see paragraphs [0008]-[0009]), as required by instant claims 2 and 12.  The rear portion in Sugimoto may include a thickness between 0.2 mm and 1.0 mm (0.007 inch to 0.039 inch), and includes the thickness requirement of instant claims 4 and 20.  In Sugimoto, the middle portion may include a thickness between 0.08 mm and 1.0 mm (0.003 inch to 0.039 inch), which satisfies the requirements of instant claim 9.  In view of the publication to Sugimoto, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hoffman by providing the different portions of the crown (i.e., the front, middle and rear portions) with varying degrees of thickness in order to increase the ball striking performance of the club head.  
More specific to claim 12, again, note annotated Fig. 1 and the comments under claim 1 supra, wherein Hoffman is shown to include a golf club head (10; Fig. 1) comprising a front portion comprising a front end; a rear portion comprising a back end opposite the front end; a heel portion (30); a toe portion (34) opposite the heel portion; a sole (22); a crown (20) opposite the sole (22) having a crown length; a golf club head length measured from the front end to the back end; a faceplate (16) having a top; and a ribbed region positioned on a portion of the crown; wherein the ribbed region comprises: a ribbed wall comprising: a ribbed wall interior surface (68) facing an interior of the golf club head (Fig. 3); a ribbed wall exterior surface facing an exterior of the golf club head opposite the ribbed wall interior surface; and a ribbed region thickness measured from the ribbed wall interior surface to the ribbed wall exterior surface (i.e., Fig. 3 shows a distance between an upper, exterior portion of rib 60 and a lower, interior portion (80) of rib 60) ; one or more external ribs (50, 60, 70) protruding from the ribbed wall exterior surface (i.e., col. 5, lines 10-26); wherein the one or more external ribs (50, 60, 70) extend from the back end toward the front end of the golf club head in the ribbed region (i.e., see Fig. 1); the one or more external ribs (50, 60, 70) comprise a first external rib having: a first, first external rib endpoint; and a second, first external rib endpoint; and a first external rib axis intersecting the first, first external rib endpoint and the second, first external rib endpoint; the one or more external ribs further comprise a second external rib having: a first, second external rib endpoint; and a second, second external rib endpoint; a second external rib axis intersecting the first, second external rib endpoint and the second, second external rib endpoint; wherein: the one or more external ribs comprises an external rib height measured as the distance the one or more external ribs protrude from a ribbed wall exterior surface; wherein the one or more external ribs comprise an external rib width measured in a direction extending from near the heel portion to near the toe portion (i.e., the ribs 50, 60, 70 are clearly shown to have a width in a heel-to-toe direction, as shown in Fig. 1); wherein the one or more external ribs comprise an external rib length measured in a direction extending from near the front end to near the back end (i.e., each of the first and second ribs shown in annotated Fig. 1 comprises a length between the first external rib endpoint and the second external rib endpoint); wherein the crown length extends from the front end to the back end direction; wherein the crown of the golf club head includes a front portion, a middle portion, and a rear portion; wherein the crown has a thickness in each of the front portion, the middle portion, and the rear portion (i.e., a crown thickness for crown 20 is shown in Fig. 3); wherein the front portion of the crown is proximal to the faceplate; wherein the rear portion of the crown is proximal to the back end; wherein the middle portion of the crown is between the rear portion and the front portion (i.e., see annotated Fig. 1).  
As to claim 13, the ribs (50, 60, 70) in Hoffman are clearly shown in Fig. 3 to be within the rearmost 75% of the club head length.  
As to claim 14, Hoffman fails to explicitly teach “and wherein the external rib width may be in a range of 0.1 inch to 1.5 inches”. Stokke teaches that various external and/or internal ribs located on a crown portion may vary in size (i.e., height, width, length) in order to be able to better handle stress and vibration associated with striking a golf ball (i.e., paragraph [0092]).  The rib width may be about 5 mm (0.19 inch). See paragraph [0091] in Stokke.  In view of the publication to Stokke, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hoffman by providing an external rib width between 0.1 inch and 5.0 inches to enable the crown portion to dissipate any vibration along the length of the rib, wherein the vibration is absorbed during impact of a golf ball with the striking plate. 
As to claims 15-18, although Hoffman does not explicitly disclose “wherein a heel side rear distance measured from a heel club head edge to the ribbed region; wherein the heel club head edge is defined along a perimeter of the heel portion; and wherein the heel side rear distance varies along the heel portion, such that the one or more external rib extending from the back toward the front is curved” (claim 15); “wherein a toe side rear distance measured from a toe club head edge to the ribbed region; wherein the toe club head edge is defined along a perimeter of the toe portion; and wherein the toe side rear distance varies along the toe portion, such that the one or more external ribs extending from the back toward the front is curved” (claim 16); “wherein the front distance increases from the toe portion to a center of the crown and decreases from the center of the crown to the heel portion” (claim 17); and “wherein the exterior rib width increases from near the back end towards the front end” (claim 18), the teaching reference to Stokke provides ample guidance in the sizing, arrangement and shaping of the ribs along the crown portion.  First, note that Stokke teaches, in paragraph [0088], that the various rib configurations disclosed may be included on an exterior of the club head, including areas of the crown portion.  Next, Stokke notes in paragraph [0060] and Fig. 8 that the ribs may be curved.  Fig. 4 in Stokke clearly shows that the ribs are removed from the top of the faceplate and that there exists a front distance between the faceplate and the beginning of the rib region.  In Stokke, paragraph [0047] and Fig. 4 teach that the rib widths may taper along their lengths.  The ultimate objective of having the ribs in Stokke arranged with tapering widths, arranged with a curved shape and arranged rearward of the striking face is to reduce the amount of stress on the crown portion as compared to a crown portion in which no ribs are used.  See paragraph [0039] in Stokke. See paragraph [0085] in Stokke, wherein it is clear that the rib configurations may be customized for added reinforcement and to reduce unwanted vibration during impact of a golf ball with the striking face.  In view of the publication to Stokke, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Hoffman by including a front distance rearward of the top of the faceplate where the ribbed region begins (i.e., note that Hoffman already provides that the exterior ribs (50, 60, 70) are removed from the top of the faceplate), and to provide ribs with curvature and to vary or taper the width of the ribs, all in an effort to more precisely account for and reduce any stresses that may be imposed on the crown during impact.  
As to claim 19, Stokke clearly obviates the inclusion of three or even four or more ribs.  See Fig. 1 in Stokke, for example. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711





/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711